Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 1 of 13 PageID #: 1612




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


OI EUROPEAN GROUP B.V.,

                Plaintiff,

       v.                                                    C.A. No. 19-mc-290 (LPS)
BOLIVARIAN REPUBLIC OF VENEZUELA,


                Defendant.


NORTHROP GRUMMAN SHIP SYSTEMS,
INC.,

                Plaintiff,
                                                             C.A. No. 20-mc-00257 (LPS)
       v.

THE MINISTRY OF DEFENSE OF THE
REPUBLIC OF VENEZUELA,


                Defendant.



                        PLAINTIFFS’ JOINT EXHIBIT LIST FOR
                       HEARING SCHEDULED FOR APRIL 30, 2021

       Plaintiffs and judgment creditors OI European Group B.V. (“OIEG”) and Northrop

Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc., and now known as Huntington

Ingalls Incorporated (“Huntington Ingalls”), file this joint Exhibit List for the hearing to be held

on April 30, 2021, at 9:00 a.m. ET in connection with OIEG’s Renewed Motion for an Order

Authorizing the Issuance of a Writ of Attachment Fieri Facias, Case No. 19-mc-290 [D.I. 48],

and Huntington Ingalls’s Amended Motion for an Order Authorizing the Clerk of the Court to

Issue a Writ of Attachment Fieri Facias, Case No. 20-mc-257 [D.I. 25].


                                                 1
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 2 of 13 PageID #: 1613




                                         EXHIBIT LIST

I.         Exhibits from OI European Group B.V. v. Bolivarian Republic of Venezuela, No. 19-
           mc-290

Ex. #         Description
     1.       February 29, 2021 Declaration of Christopher L. Carter [D.I. 50]
     2.       Order issued by the District Court for the District of Columbia, dated May 21, 2019,
              granting OIEG’s summary judgment motion and confirming OIEG’s arbitral award
              against Venezuela [D.I. 50, Ex. 1]
     3.       Judgment that entered against Venezuela in favor of OIEG by the District Court for the
              District of Columbia, dated May 21, 2019 [D.I. 50, Ex. 2]
     4.       Opinion and order issued by the District Court for the District of Columbia, dated
              November 1, 2019, granting OIEG’s motions for relief pursuant to 28 U.S.C. § 1610(c)
              and 28 U.S.C. § 1963 [D.I. 50, Ex. 3]
     5.       Official Gazette No. 1.769 issued by the Venezuelan Government, dated August 29,
              1975, which created PDVSA pursuant to the Organic Law that Reserves the
              Hydrocarbons Industry and Commerce, along with a certified English translation of the
              relevant portion of the same [D.I. 50, Ex. 4]
     6.       Official Gazette No. 1.770 issued by the Venezuelan Government, dated August 30,
              1975, which mandated the creation of PDVSA, along with a certified English
              translation of the relevant portion of the same [D.I. 50, Ex. 5]
     7.       Official Gazette No. 38.081 issued by the Venezuelan Government, dated December 7,
              2004, which adopts PDVSA’s Articles of Incorporation, directs PDVSA to “comply
              with and implement the policy on hydrocarbons enacted by the National Executive
              Branch,” and calls for PDVSA’s Board of Directors, President, Vice Presidents, and
              Shareholder Council to be appointed by Executive Order of the President, along with a
              certified English translation of the relevant portion of the same [D.I. 50, Ex. 6]
     8.       Official Gazette No. 6.147 issued by the Venezuelan Government, dated November 17,
              2014, enacting the Public Administration Organic Law, along with a certified English
              translation of the relevant portion of the same [D.I. 50, Ex. 7]
     9.       Guidelines for the Renegotiation of the Chavez/Maduro Era Legacy Public External
              Debt, published on July 1, 2019, by the Office of the Special Attorney General of the
              Bolivarian Republic of Venezuela at https://www.creditslips.org/files/wp-deuda-oper-
              eng.pdf [D.I. 50, Ex. 8]
     10.      Statement from President Donald J. Trump Recognizing Venezuelan National
              Assembly President Juan Guaido as the Interim President of Venezuela, issues on
              January 23, 2019 and available at https://trumpwhitehouse.archives.gov/briefings-
              statements/statement-president-donald-j-trump-recognizing-venezuelan-national-
              assembly-president-juan-guaido-interim-president-venezuela/ [D.I. 50, Ex. 9]
     11.      List of Permanent Representatives and Observers to the United Nations in New York


                                                 2
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 3 of 13 PageID #: 1614




         as          of         January          28,         2021,        available        at
         https://protocol.un.org/dgacm/pls/site.nsf/files/HoM/$FILE/HeadsofMissions.pdf [D.I.
         50, Ex. 10]
  12.    Declaration of Jose Ignacio Hernandez filed in Crystallex Int’l Corp. v. Bolivarian
         Republic of Venezuela, Case No. 17-mc-151 (D. Del. Aug. 14, 2017) [D.I. 50, Ex. 11]
  13.    Declaration of Alejandro Schmilinsky filed in Crystallex Int’l Corp. v. Bolivarian
         Republic of Venezuela, Case No. 17-mc-151 (D. Del. Nov. 3, 2017) [D.I. 50, Ex. 12]
  14.    News report titled “Venezuelan PDVSA officially moves its office from Lisbon to
         Moscow,” published by CE Notiscias Financieras and dated September 11, 2019 [D.I.
         50, Ex. 13]
  15.    News report titled “Venezuelan Guaido’s team proposed 90 -day truce to PDVSA
         bondholders: sources,” published by Reuters and dated October 18, 2019 [D.I. 50, Ex.
         14]
  16.    News report titled “Allies of Venezuela’s Guaido file lawsuit over PDVSA 2020
         bond,” published by Reuters and dated October 29, 2019 [D.I. 50, Ex. 15]
  17.    News report titled “Venezuela’s Maduro pledges funds for Argentine shipyard to finish
         PDVSA tankers,” published by Reuters and dated November 4, 2019 [D.I. 50, Ex. 16]
  18.    Press release from the U.S. Department of the Treasury entitled “United States
         Government Continues Pressure on Former Maduro Regime,” dated January 21, 2020
         and available at https://home.treasury.gov/news/press-releases/sm884 [D.I. 50, Ex. 17]
  19.    Press release from the U.S. Department of the Treasury entitled “Treasury Targets
         Venezuelan Oil Sector Sanctions Evasion Network,” dated January 19, 2021 and
         available at https://home.treasury.gov/news/press-releases/sm1239 [D.I. 50, Ex. 18]
  20.    Press release from the U.S. Department of the Treasury entitled “Treasury Sanctions
         Venezuela’s State-Owned Oil Company Petroleos de Venezuela, S.A.,” dated January
         28, 2019 and available at https://home.treasury.gov/news/press-releases/sm594 [D.I.
         50, Ex. 19]
  21.    Executive Order 13857, dated January 25, 2019 and available                         at
         https://home.treasury.gov/system/files/126/13857.pdf [D.I. 50, Ex. 20]
  22.    OFAC Frequently Asked Question 660, available at https://home.treasury.gov/policy -
         issues/financial-sanctions/faqs/660 [D.I. 50, Ex. 21]
  23.    Executive Order 13884, dated August 5, 2019 and available at
         https://www.govinfo.gov/content/pkg/FR-2019-08-07/pdf/2019-17052.pdf [D.I. 50,
         Ex. 22]
  24.    Declaration of Jose Ignacio Hernandez filed in Tidewater v. Bolivarian Republic of
         Venezuela, Case No. 19-mc-0079 (D. Del. June 1, 2020) [D.I. 50, Ex. 23]
  25.    Declaration of Ambassador Carlos Alfredo Vecchio, filed as Exhibit A to the
         Declaration of Joseph E. Neuhaus [D.I. 50, Ex. 24]
  26.    OFAC Frequently Asked Question 808, available at https://home.treasury.gov/policy -


                                            3
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 4 of 13 PageID #: 1615




         issues/financial-sanctions/faqs/808 [D.I. 50, Ex. 25]
  27.    Declaration of Barbara Miranda [D.I. 51]
  28.    News report titled “EU, Lima Group sour on Venezuela’s Guaido,” published by Argus
         Media and dated January 6, 2021 [D.I. 51, Ex. 1]
  29.    Screenshot taken on February 15, 2021, of PDVSA’s corporate governance
         information        as          posted         on          PDVSA’s    website,
         http://www.pdvsa.com/index.php?option=com_content&view=article&id=6558&
         Itemid=891&lang=en (last visited February 15, 2021) [D.I. 51, Ex. 2]
  30.    News report titled “Venezuelan Prosecutor to Investigate Guaido Appointments,”
         published by AP News and dated February 14, 2019 [D.I. 51, Ex. 3]
  31.    News report titled “Venezuela Lawmakers Loyal to Maduro Open Door to Prosecution
         of Guaido,” published by Reuters and dated April 2, 2019 [D.I. 51, Ex. 4]
  32.    Press release issued by CITGO Petroleum on February 28, 2020 titled “Gerd Knutsen
         Released from Seizure,” available at https://www.citgo.com/press/news-room/news-
         room/2020/gerd-knutsen-released-from-seizure [D.I. 51, Ex. 5]
  33.    News report titled “Venezuela’s oil producer to open its Moscow office in April,”
         published by the Financial Times and dated March 18, 2019 [D.I. 51, Ex. 6]
  34.    News report titled “Exclusive: After U.S. sanctions, Venezuela seeks to collect from oil
         payments via Rosneft,” published by Reuters on April 18, 2019 [D.I. 51, Ex. 7]
  35.    News report titled “Venezuela sells oil to Turkey-registered firm, as sanctions bite,”
         published by Al Jazeera Media Network on July 8, 2019 [D.I. 51, Ex. 8]
  36.    News report titled “Venezuela’s PDVSA brings in Indian firm to help revive crude
         output, repair refineries,” published by S&P Global on November 12, 2019 [D.I. 51,
         Ex. 9]
  37.    PDVSA press release titled “Presidente Maduro Anuncia Nuevo Esquema de Precios y
         Subsidio de la Gasolina,” published by PDVSA and dated May 30, 2020 [D.I. 51, Ex.
         10]
  38.    News report titled “Trabajador de PDVSA, Arrestado Tras Criticar a Maduro:
         Dirigente Sindical,” published by Infobae, an Argentinian news website, and dated
         May 11, 2020 [D.I. 51, Ex. 11]
  39.    Venezuela’s Official Gazette No. 6.531 titled “Gaceta Oficial de la Republica
         Bolivariana de Venezuela,” and dated April 27, 2020 [D.I. 51, Ex. 12]
  40.    News report titled “Maduro Nombra a un Primo de Chávez Presidente de la Filial de
         PDVSA en EEUU,” published by El Pais, a Spanish newspaper, and dated November
         23, 2017 [D.I. 51, Ex. 13]
  41.    PDVSA press release titled “The Presidential Commission “Ali Rodriguez Araque” for
         the Defense, Restructuring and Reorganization of the Oil Industry,” dated February 20,
         2020,          as           posted           on           PDVSA’s             website.
         http://www.pdvsa.com/index.php?option=com_content&view=article&id=9472 :the-


                                             4
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 5 of 13 PageID #: 1616




         presidential-commission-ali-rodriguez-araque-for-the-defense-restructuring-and-
         reorganization-of-the-oil-industry&catid=10&Itemid=908&lang=en (last visited
         February 16, 2021) [D.I. 51, Ex. 14]
  42.    Screenshot of the official website of the Department of Homeland Security taken on
         August 11, 2020, reporting Tareck El Aissami as a wanted specially designated
         narcotics trafficker [D.I. 51, Ex. 15]
  43.    News report titled “PDVSA’s New Head Has Been Planning a Drastic
         Reorganization,” published by Bloomberg and dated April 28, 2020 [D.I. 51, Ex. 16]
  44.    News report titled “Venezuela Appoints Alleged Drug Trafficker El Aissami as Oil
         Minister,” published by Reuters and dated April 27, 2020 [D.I. 51, Ex. 17]
  45.    News report titled “PDVSA le Quita Unilateralmente la Concesión a Estaciones de
         Servicio,” published by Crónica Uno, a Venezuelan news website, and dated June 27,
         2020 [D.I. 51, Ex. 18]
  46.    Tweet posted by PDVSA’s official Twitter account (@PDVSA) on June 1, 2020 [D.I.
         51, Ex. 19]
  47.    Tweet posted by Tareck El Aissami on Twitter (@TareckPSUV) on May 27, 2020
         [D.I. 51, Ex. 20]
  48.    Tweet posted on Twitter by Tareck El Aissami (@TareckPSUV) on May 25, 2020
         [D.I. 51, Ex. 21]
  49.    Tweet posted by Tareck El Aissami on Twitter (@TareckPSUV) on May 23, 2020
         [D.I. 51, Ex. 22]
  50.    News report entitled “Maduro Sube el Precio de la Gasolina y Abre la Puerta a la
         Venta en Dólares,” published by ABC Internacional, a Spanish newspaper, and dated
         May 31, 2020 [D.I. 51, Ex. 23]
  51.    News report titled “How Venezuela’s Presidential Standoff Fizzled Out,” published by
         The Washington Post and dated July 31, 2020 [D.I. 52, Ex. 24]
  52.    News report titled “Venezuela’s Congress to Voice Concern to U.S. over Nynas
         Sanctions Removal,” published by Reuters and dated May 13, 2020 [D.I. 52, Ex. 25]
  53.    News report titled “Venezuela’s opposition-controlled PDVSA board criticizes Nynas
         deal,” published by Reuters and dated May 13, 2020 [D.I. 52, Ex. 26]
  54.    News report titled “Que hay detras del avion venezolano que aterrizo en Atenas?”
         published by Contexto Diario, a Venezuelan news website, on March 5, 2019,
         reporting that a PDVSA plane landed in Athens with Venezuela’s Minister of Foreign
         Affairs, Jorge Arreaza, onboard [D.I. 52, Ex. 27]
  55.    News report titled “Kamla to PM: Did PDVSA officials visit T&T in March?”
         published by Loop News on May 8, 2020 [D.I. 52, Ex. 28]
  56.    Tweet posted by PDVSA ad hoc board’s official Twitter account (@PDVSA_AdHoc)
         on May 31, 2019 [D.I. 52, Ex. 29]



                                           5
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 6 of 13 PageID #: 1617




  57.    Tweet posted by PDVSA ad hoc board’s official Twitter account (@PDVSA_AdHoc)
         on June 4, 2019 [D.I. 52, Ex. 30]
  58.    Tweet posted by PDVSA ad hoc board’s official Twitter account (@PDVSA_AdHoc)
         on July 17, 2019 [D.I. 52, Ex. 31]
  59.    News report titled “Maduro Planificó Fuga de Alex Saab con un Avión Falcon y un
         Barco en Guinea,” published by PanAm Post and dated July 13, 2020 [D.I. 52, Ex. 32]
  60.    News report titled “‘He’s the Go-To Guy’: Venezuelan Dealmaker Alex Saab
         Arrested,” published by the Financial Times and dated June 28, 2020 [D.I. 52, Ex. 33]
  61.    News report titled “Cape Verde Approves Extradition to U.S. of Venezuelan Regime’s
         Financial Whiz,” published by the Miami Herald and dated July 14, 2020 [D.I. 52, Ex.
         34]
  62.    News report titled “Maduro Envía a Cuba Cuatro Cargueros de Petróleo en Plena
         Escasez Nacional de Gasolina,” published by ABC Internacional, a Spanish newspaper,
         and dated March 30, 2020 [D.I. 52, Ex. 35]
  63.    News report titled “Aseguran que el Buque Beauty One Carga Gasolina en El Palito
         Para Trasladarla a Cuba,” published by El Nacional and dated July 20, 2020 [D.I. 52,
         Ex. 36]
  64.    Press report titled “Venezuela opposition plans to get oil money from U.S. fund,”
         published by Reuters on February 6, 2019 [D.I. 52, Ex. 37]
  65.    Press report titled “Following the money behind Venezuela’s coup,” published by CBC
         on April 30, 2019 [D.I. 52, Ex. 38]
  66.    News report titled “Maduro ordenó a trabajadores de Pdvsa atacar a Guaidó por
         sanciones a Rosneft,” published by El Nacional and dated February 19, 2020. [D.I. 52,
         Ex. 39]
  67.    News report titled “To Fight or Adapt? Venezuela’s Fading Opposition Struggles to
         Keep Going,” published by the New York Times on February 13, 2021 [D.I. 52, Ex.
         40]
  68.    Tweet posted by PDVSA’s official Twitter account (@PDVSA) on February 10, 2021,
         in support of “Ley Antibloqueo” [D.I. 52, Ex. 41]
  69.    Tweet posted by PDVSA’s official Twitter account (@PDVSA) on December 15,
         2020. An excerpt of the tweet is accurately translated in the English language as “The
         objective we set ourselves last year was to reactivate Petrocaribe at its best, it is the
         challenge we set ourselves for 2021, its productive expansion.” [D.I. 52, Ex. 42]
  70.    Ministry of Petroleum’s tweet posted by PDVSA’s official Twitter account
         (@PDVSA) on February 15, 2021. The Ministry’s tweet provides a schedule f or f uel
         distribution at PDVSA locations [D.I. 52, Ex. 43]
  71.    Tweet posted by PDVSA’s official Twitter account (@PDVSA) on February 16, 2021,
         which includes a picture that states, in part “In PDVSA we think as a Nation.” [D.I. 52,
         Ex. 44]


                                             6
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 7 of 13 PageID #: 1618




  72.    Tweet posted by PDVSA’s official Twitter account (@PDVSA) on February 11, 2021,
         which includes a picture that states, in part “In PDVSA we think as a Country .” [D.I.
         52, Ex. 45]
  73.    Supplemental Declaration of Barbara Miranda [D.I. 78]
  74.    Government’s Trial Brief, filed by the United States in U.S. v. Jose Luis de Jongh
         Atencio, Case No. 20-cr-0305 (S.D. Tex. Mar. 16, 2021) [D.I. 78, Ex. 1]
  75.    Declaration of Enrique José Sánchez Falcón in Support of Defendants’ Cross-Motion
         Pursuant to Fed. R. Civ. P. 56(d), filed by PDVSA in Cimontubo - Tubagens E
         Soldadura, LDA v. Petroleos De Venezuela, S.A. et al, Case No. 1:20-cv-05382
         (S.D.N.Y. Aug. 20, 2020) [D.I. 78, Ex. 2]
  76.    Tweet posted by the PDVSA ad hoc board’s official Twitter account
         (@PDVSA_AdHoc) on March 25, 2021 [D.I. 78, Ex. 3]
  77.    Press release from the U.S. Department of Treasury entitled “Removal of Venezuela -
         related General License 13E, Issuance of Venezuela-related General Licenses 3H and
         9G, and Amended Frequently Asked Questions,” dated May 12, 2020, and available at
         https://home.treasury.gov/policy-issues/financial-sanctions/recent-actions/20200512
         [D.I. 78, Ex. 5]
  78.    Tweet, and attached notice, posted by the PDVSA ad hoc board’s official Twitter
         account (@PDVSA_AdHoc) on December 17, 2019 [D.I. 78, Ex. 6]
  79.    Order Enforcing Final Order and Judgment, entered in Jimenez v. Palacios, Case No.
         2019-0490 (Del. Ch. Dec. 17, 2019) [D.I. 78, Ex. 7]
  80.    Council Conclusions on Venezuela published by the Council of the European Union on
         January           25,          2021,           and            available          at
         https://www.consilium.europa.eu/media/48053/st05582-en21.pdf [D.I. 78, Ex. 8]
  81.    Press release from the U.S. Department of Treasury entitled “Treasury Further Targets
         Entities and Vessels Moving Venezuelan Oil to Cuba,” dated September 24, 2019, and
         available at https://home.treasury.gov/news/press-releases/sm784 [D.I. 78, Ex. 9]
  82.    Second Supplemental Declaration of Barbara Miranda [D.I. 86]
  83.    Press release published on the PDVSA ad hoc board’s website titled “The ad hoc
         Administrative Board of Petróleos de Venezuela, S.A. Announces Payment of the
         PDVSA 2020 Coupon.,” dated April 29, 2019, and available at http://pdvsa-
         adhoc.com/notice1/ [D.I. 86, Ex. 1]
  84.    Press release published on the PDVSA ad hoc board’s website titled “The ad hoc
         administrative board of Petróleos de Venezuela, S.A. announces that the National
         Assembly of the Bolivarian Republic of Venezuela has authorized the payment of
         interest on the PDVSA 2020 bond,” dated May 9, 2019, and available at http://pdvsa-
         adhoc.com/notice2/ [D.I. 86, Ex. 2]
  85.    Press release published on the PDVSA ad hoc board’s website titled “The ad hoc
         Administrative Board of Petróleos de Venezuela, S.A. Announces Payment of the
         PDVSA 2020 Coupon.,” dated May 15, 2019, and available at http://pdvsa -


                                            7
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 8 of 13 PageID #: 1619




               adhoc.com/notice3/ [D.I. 86, Ex. 3]
      86.      PDVSA Organization Chart published in the English language version of the PDVSA
               corporate website available at http://www.pdvsa.com/index.php ?option=com_
               content&view=article&id=6544&Itemid=889&lang=en [D.I. 86, Ex. 4]
      87.      The Bolivarian Republic of Venezuela’s Responses and Objections to Plaintif f’s First
               Set of Requests for Admissions [D.I. 80]
      88.      Original Spanish copy of the February 5, 2019, Statute to Govern a Transition to
               Democracy to Reestablish the Full Force and Effect of the Constitution of the
               Bolivarian Republic of Venezuela (“Transition Statute”) [D.I. 12-2]
      89.      Certified English translation of the February 5, 2019, Statute to Govern a Transition to
               Democracy to Reestablish the Full Force and Effect of the Constitution of the
               Bolivarian Republic of Venezuela (“Transition Statute”) [D.I. 18-1]
      90.      Original Spanish copy of the February 8, 2019, Decree (“Appointment Decree”) [D.I.
               12-4]
      91.      Certified English copy of the February 8, 2019, Decree (“Appointment Decree”) [D.I.
               18-3]
      92.      Original Spanish copy of the April 10, 2019, “Decree on the Special Rules Governing
               the Ad-Hoc Administrative Board of PDVSA and Its Subsidiary Companies” (“Decree
               No. 3” or “Governance Decree”) [D.I. 12-6]
      93.      Certified English translation of the April 10, 2019, “Decree on the Special Rules
               Governing the Ad-Hoc Administrative Board of PDVSA and Its Subsidiary
               Companies” (“Decree No. 3” or “Governance Decree”) [D.I. 18-5]

II.         Exhibits from Northrop Grumman Ship Systems, Inc. v. The Ministry of Defense of
            The Republic of Venezuela, Case No. 1:20-mc-00257

Ex. #         Description
      94.     Declaration of Alexander A. Yanos in Support of Plaintiff ’s Amended Motion for a
              Writ of Attachment Fieri Facias [D.I. 27]
      95.     District Court in the Southern District of Mississippi’s Memorandum Opinion and
              Order Granting Plaintiff Northrop Grumman Ship Systems, Inc.’s Motion for
              Recognition and Execution of Arbitration Award, Northrop Grumman Ship Sys., Inc. v.
              Ministry of Def. of the Republic of Venez., No. 1:02-cv-00785-HSO-RHW (Mar. 31,
              2020) [D.I. 27-3]
      96.     District Court in the Southern District of Mississippi’s Order Granting In Part And
              Denying In Part Without Prejudice Plaintiff’s Motion for Relief Pursuant to 28 U.S.C.
              § 1610(c) and 28 U.S.C. § 1963, Northrop Grumman Ship Sys., Inc. v. Ministry of Def.
              of the Republic of Venez. No. 1:02-cv-00785-HSO-RHW (July 23, 2020) [D.I. 27-4]
      97.     News report titled “Oil output goes AWOL in Venezuela as soldiers run PDVSA,”
              REUTERS (Dec. 26, 2018) [D.I. 27-5]


                                                     8
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 9 of 13 PageID #: 1620




  98.    “Minister Quevedo Inspected Full Operability of VHICOA”, PETROLEOS DE
         VENEZUELA, S.A. (PVDSA.com) (Oct. 28, 2019) [D.I. 27-6]
  99.    News report titled “Venezuela names El Aissami to PDVSA board of directors,”
         REUTERS (Sept. 9, 2018) [D.I. 27-7]
  100.   News report titled “Maduro taps US fugitive to revamp Venezuela oil industry,”
         ASSOCIATED PRESS (Apr. 27, 2020) [D.I. 27-8]
  101.   News report titled “After U.S. Backs Juan Guaido as Venezuela’s Leader, Maduro Cuts
         Ties”, NEW YORK TIMES (Jan. 23, 2019) [D.I. 27-9]
  102.   Statement Recognizing Venezuelan National Assembly President Juan Guaidó as the
         Interim President of Venezuela, THE WHITE HOUSE (Jan. 23, 2019) [D.I. 27-10]
  103.   News report titled “U.S. Shields Citgo From Creditors in Win for Venezuela’s
         Guaido,” (Oct. 24, 2019) [D.I. 27-11]
  104.   “Guaidó on recovered assets: ‘Our commitment is to Venezuelans and transparency,’”
         Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO DE COMUNICACIÓN
         NACIONAL (Aug. 7, 2020) [D.I. 27-12]
  105.   Renzo Pipoli, “Venezuela’s Guaidó to name new boards of PDVSA and Citgo,” UPI
         (Jan. 29, 2019) [D.I. 27-14]
  106.   “Venezuelan Interim Government Achieves Strengthening of U.S. Treasury Measures
         for the Protection of CITGO and Other Assets”, Republica Bolivariana de Venezuela ,
         Asamblea Nacional, CENTRO DE COMUNICACIÓN NACIONAL (Nov. 21, 2019) [D.I. 27 -
         15]
  107.   PDVSA Memorandum of Law in Support of Motion for Summary Judgment, Petroleos
         De Venez. S.A. et al v. MUFG Union Bank, N.A. et al, No. 1:19-cv-10023 (S.D.N.Y.
         June 15, 2020) [D.I. 27-16]
  108.   “PDVSA’s ad hoc Board of Directors highlights the transparent management of its
         subsidiaries in the U.S.,” Republica Bolivariana de Venezuela, Asamblea Nacional,
         CENTRO DE COMUNICACIÓN NACIONAL (Aug. 5, 2020) [D.I. 27-17]
  109.   News report titled “Venezuela’s opposition names new members to PDVSA ad -hoc
         board,” REUTERS (June 30, 2020) [D.I. 27-18]
  110.   “U.S. Treasury Department Extends Protection to Citgo from PDVSA 2020 Bonds
         (Press Release),” Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO
         DE COMUNICACIÓN NACIONAL (July 15, 2020) [D.I. 27-20]
  111.   “NY District Court responds favorably to the appeal of the Interim Government with a
         ruling that prevents holders of the PDVSA 2020 Bond from acting against CITGO’s
         Assets,” Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO DE
         COMUNICACIÓN NACIONAL (Dec. 29, 2020) [D.I. 27-21]
  112.   “President (e) Guaidó after court ruling on PDVSA 2020 bonds: ‘CITGO remains
         protected,’” Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO DE
         COMUNICACIÓN NACIONAL (Oct. 17, 2019) [D.I. 27-22]


                                             9
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 10 of 13 PageID #: 1621




   113.   News report titled “Venezuela’s congress to voice concern to U.S. over Nynas
          sanctions removal,” REUTERS (May 14, 2020) [D.I. 27-23]
   114.   News report titled “Venezuela’s Guaidó names Citgo chief executive to board,”
          REUTERS (July 9, 2020) [D.I. 27-24]
   115.   Expert Report of Manuel A. Gomez in Support of Plaintiff’s Motion for Relief Under
          28 U.S.C. §16[1]0(c) and for a Writ of Attachment Fieri Facias [D.I. 28]
   116.   Declaration of Alexander A. Yanos in Support of Plaintiff ’s Amended Motion for a
          Writ of Attachment Fieri Facias Reply Brief, filed in Northrop Grumman Ship
          Systems, Inc. v. The Ministry of Defense of The Republic of Venezuela , Case No. 1:20 -
          mc-00257 (D. Del. Apr. 16, 2021) [D.I. 38]
   117.   Presentation entitled “Presentación de resultados 2019 – 2020, Junta Administradora
          Ad Hoc De PDVSA” [D.I. 38-1]
   118.   Certified Translation of “Presentación de resultados 2019 – 2020, Junta
          Administradora Ad Hoc De PDVSA” [D.I. 38-2]
   119.   Article entitled “Louis Pacheco: ‘Si No Hubiésemos Demandado Los Bonistas Habrían
          Hecho Una Fiesta Y Tomado Citgo,” EMBAJADA DE LA REPUBLICA BOLIVA RIA N A D E
          VENEZUELA, (Nov. 17, 2020) [D.I. 38-3].
   120.   Certified Translation of “Louis Pacheco: ‘Si No Hubiésemos Demandado Los Bonistas
          Habrían Hecho Una Fiesta Y Tomado Citgo,” EMBAJADA DE LA REPUBLICA
          BOLIVARIANA DE VENEZUELA , (Nov. 17, 2020) [D.I. 38-4]
   121.   News report titled “Venezuela’s PDVSA, in default, says total debt remained
          unchanged in 2019,” REUTERS (Jan. 27, 2020) [D.I. 38-5]
   122.   “Venezuela Oil & Gas” website, https://www.venezuelaoilgas.com [D.I. 38-6]
   123.   Expert Report of Manuel A. Gomez in Support of Northrop Grumman Ship Systems,
          Inc’s Reply to Petroleos De Venezuela, S.A’s Cross-Motion to Dismiss for Lack of
          Jurisdiction and in Opposition of Plaintiff’s Amended Motion for a Writ of Attachment
          Fieri Facias [D.I. 39]
   124.   News report titled “Venezuela’s Guaido Taps $152 Million of Frozen Funds in the
          U.S.,” BLOOMBERG (Apr. 22, 2021)
   125.   News report titled “jAhora PDVSA es del Pueblo!”, Aporrea, 11 March 2006
   126.   Certified Translation of Francisco J. Torres, “jAhora PDVSA es del Pueblo!”, Aporrea,
          11 March 2006
   127.   Ana Vanessa Herrero, “Venezuela’s Leader, Maduro Cuts Ties”, The New York
          Times, 23 January 2019
   128.   Congressional Research Service, “Venezuela: Background and U.S. Relations”
          Updated June 4, 2019
   129.   U.S. Department of State, “U.S. Relations With Venezuela”, 6 July 2020
   130.   Agencia EFE, “Guaido anuncia la creacion de un `centro de gobierno’ con Leopoldo


                                              10
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 11 of 13 PageID #: 1622




          Lopez a cargo”, 28 August 2019
   131.   Certified Translation of Agencia EFE, “Guaido anuncia la creacion de un `centro de
          gobierno’ con Leopoldo Lopez a cargo”, 28 August 2019
   132.   Ludmila Vinogradoff, “El régimen de Maduro Venezuela: un “Tribunal Supremo de
          Justicia” en el exilio se instala en la OEA,” Clarín.com, Oct. 12, 2017
   133.   Certified Translation of Ludmila Vinogradoff, “El régimen de Maduro Venezuela: un
          “Tribunal Supremo de Justicia” en el exilio se instala en la OEA,” Clarín.com, Oct. 12,
          2017
   134.   “Parlamento chileno aprueba proyecto que reconoce la legitimidad del TSJ venezolano
          en el exilio,” LaPatilla (Oct. 4, 2018).
   135.   Certified Translation of “Parlamento chileno aprueba proyecto que reconoce la
          legitimidad del TSJ venezolano en el exilio,” LaPatilla (Oct. 4, 2018).
   136.   Asamblea Nacional de la Republica Bolivariana de Venezuela, “Acuerdo para la
          ampliacion de las facultades otorgadas y el numero de miembros de la Junta
          Administradora Ad-Hoc de Petroleos de Venezuela, S.A. (PDVSA)”, 9 April 2019
   137.   Certified Translation of Asamblea Nacional de la Republica Bolivariana de Venezuela,
          “Acuerdo para la ampliacion de las facultades otorgadas y el numero de miembros de la
          Junta Administradora Ad-Hoc de Petroleos de Venezuela, S.A. (PDVSA)”, 9 April 2019
   138.   Asamblea Nacional, “Acuerdo que autoriza el use de recursos de Petroleos de Venezuela,
          S.A. (PDVSA) para la defensa de sus activos en el extranjero”, 1 October 2019
   139.   Certified Translation of Asamblea Nacional, “Acuerdo que autoriza el use de recursos de
          Petroleos de Venezuela, S.A. (PDVSA) para la defensa de sus activos en el extranjero”, 1
          October 2019
   140.   Asamblea Nacional, “Acuerdo que autoriza la creacion del fondo especial de litigios”, 19
          November 2019
   141.   Certified Translation of Asamblea Nacional, “Acuerdo que autoriza la creacion del fondo
          especial de litigios”, 19 November 2019
   142.   Centro de Comunicacion Nacional, “Gobierno Legitimo: Medidas OFAC garantizan
          proteccion de CITGO pese a fallo de la Corte de Delaware”, 14 January 2021
   143.   Certified Translation of Centro de Comunicacion Nacional, “Gobierno Legitimo: Medidas
          OFAC garantizan proteccion de CITGO pese a fallo de la Corte de Delaware”, 14 January
          2021
   144.   News report titled “Venezuela’s Nicolás Maduro strengthens grip as Juan Guaidó loses
          foreign support”, The Times, 7 January 2021
   145.   News report titled “As Maduro’s grip on Venezuela tightens, Guaidó’s support abroad
          shows signs of fracturing”, The Miami Herald, 6 January 2021
   146.   Junta Administradora Ad Hoc de PDVSA, News
   147.   News report entitled “Sources: Guaido allies take slice of first Venezuela budget,”
          published by the Associated Press (Aprl. 23, 2020)


                                               11
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 12 of 13 PageID #: 1623




   148.     Venezuela’s Memorandum in Opposition to Summary Judgment in the matter Koch
            Minerals Sàrl, et. al. v. Bolivarian Rep. of Venez., 1:17-cv-02559-ZMF, D.I. 53 (Apr.
            5, 2021).


          The Plaintiffs reserve the right to amend this Exhibit List and/or introduce additional

exhibits, including without limitation for purposes of rebuttal or impeachment. Plaintiffs also

reserve the right to rely upon and use as evidence (i) the exhibits used by any other party at the

hearing, and (ii) any pleading or other document filed in the above-captioned cases.

Dated: April 28, 2021                          Respectfully submitted,

MORGAN, LEWIS & BOCKIUS LLP                    SEQUOR LAW, P.A.

By: /s/ Jody C. Barillare
Jody C. Barillare, Bar No. 5107                Edward H. Davis, Jr. (pro hac vice)
1201 N. Market Street, Suite 2201              Fernando J. Menendez (pro hac vice)
Wilmington, DE 19801                           Cristina Vicens Beard (pro hac vice)
Telephone: 302-574-3000                        1111 Brickell Avenue, Suite 1250
Facsimile: 302-574-3001                        Miami, FL 33131
jody.barillare@morganlewis.com                 Telephone: 305-372-8282
                                               Facsimile: 305-372-8202
- and -                                        edavis@sequorlaw.com
                                               fmenendez@sequorlaw.com
Sabin Willett (pro hac vice)                   cvicens@sequorlaw.com
Jonathan M. Albano (pro hac vice)
Christopher L. Carter (pro hac vice)
One Federal Street
Boston MA 02110
Telephone: 617-341-7700
Facsimile: 617-341-7701
sabin.willett@morganlewis.com
jonathan.albano@morganlewis.com
christopher.carter@morganlewis.com

Attorneys for Plaintiff, OI European Group B.V.




                                                12
Case 1:20-mc-00257-LPS Document 42 Filed 04/28/21 Page 13 of 13 PageID #: 1624




                                      /s/ Laura Davis Jones ____________
OF COUNSEL:                           Laura Davis Jones (DE Bar No. 2436)
                                      Peter J. Keane (DE Bar No. 5503)
Alexander A. Yanos pro hac vice       Pachulski Stang Ziehl & Jones LLP
Carlos Ramos-Mrosovsky pro hac vice   919 North Market Street, Suite 1700
Rajat Ranna pro hac vice              P.O. Box 8705
Robert Poole pro hac vice             Wilmington, DE 19899-8705
ALSTON & BIRD, LLP                    (302) 652-4100
90 Park Avenue, 15th Floor            ljones@pszjlaw.com
New York, NY 10016-1387               pkeane@pszjlaw.com
212-210-9400
alex.yanos@alston.com
carlos.ramos-mrosovsky@alston.com
rajat.rana@alston.com                 Attorneys for Plaintiff Northrop Grumman Ship
robert.poole@alston.com               Systems, Inc.




                                       13
